






CROWN RESTORATION PLAN






This is the Crown Restoration Plan (the “Plan”), effective July 28, 2010. Crown
Cork & Seal Company, Inc. (“Crown”) and certain of its affiliates (collectively
the “Company”) have adopted the Plan to provide supplemental retirement benefits
to certain of their key management employees. The Plan is intended to be
unfunded and maintained by the Company primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees in accordance with Sections 201, 301 and 401 of ERISA, and is further
intended to conform with the requirements of Section 409A of the Code and shall
be implemented and administered in a manner consistent therewith.
ARTICLE I. DEFINITIONS.


The following terms as used herein have the following meanings:
1.1    “Accrued Benefit” means the amount payable to the Participant under the
basic pension formula of the Pension Plan and the Rider applicable to the
Participant that is attributable to employer contributions made to the Pension
Plan by the Company.


1.2    “Actuarial Equivalent” means the equivalent actuarial value of a
Participant's Supplemental Retirement Benefit provided in Section 3.2.1,
determined based upon (i) the annual rate of interest on 30-year Treasury
securities as of any determination date, and (ii) the 1983 Group Annuity
Mortality Table for males.


1.3    “Board of Directors” means the Board of Directors of Holdings.


1.4    “Cause” means:


1.4.1.    a Participant's willful failure to perform such services as may be
delegated or assigned to the Participant by any executive of the Company to whom
the Participant reports;


1.4.2.    the failure by the Participant to devote his full business time and
best effort to the performance of his Company duties (other than any such
failure resulting from the Participant's incapacity due to physical or mental
illness);


1.4.3.    the breach by the Participant of any restrictive covenant (e.g.,
noncompetition or nonsolicitation) to which the Participant is subject;


1.4.4.    the willful engaging by the Participant in misconduct which is
materially injurious to the Company, monetarily or otherwise; or

#1

--------------------------------------------------------------------------------






1.4.5.    the Participant's conviction of, or a plea of guilty or nolo
contendere to, a felony or a crime involving fraud or moral turpitude;


in any case, as approved by the Board of Directors upon the vote of not less
than a majority of the members of the Board of Directors then in office, after
reasonable notice to the Participant specifying in writing the basis for the
proposed termination for Cause and after the Participant, together with counsel,
has been provided an opportunity to be heard before a meeting of the Board of
Directors held upon reasonable notice to all members of the Board of Directors
and the Participant. For purposes of this Section 1.4, no act, or failure to
act, on the Participant's part shall be considered “willful” unless done, or
omitted to be done, by him in bad faith and without reasonable belief that his
action or omission was in the best interests of the Company. Any act or omission
to act by the Participant in good faith and in reliance upon an opinion of
counsel to the Company shall not be deemed to be willful.


1.5.    “Change in Control” means if and when:


1.5.1.    a “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of Holdings in substantially the same proportions as their ownership of stock of
Holdings, becomes the “beneficial owner” (as defined in Rule 13D-3 under the
Exchange Act), directly or indirectly, of securities of Holdings representing
more than 50% of the combined voting power of Holdings' then outstanding voting
securities; or


1.5.2.    a “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned, directly or
indirectly, by the stockholders of Holdings in substantially the same
proportions as their ownership of stock of Holdings, acquires (or has acquired
during the 12 month period ending on the date of the most recent acquisition)
beneficial ownership, directly or indirectly, of securities of Holdings
representing 35% or more of the combined voting power of Holdings' then
outstanding voting securities; or


1.5.3.    during any 12 month period, individuals who at the beginning of such
period constitute the Board of Directors and any new director (other than a
director designated by a person who has entered into an agreement with Holdings
to effect a transaction described in Section 1.5.1, Section 1.5.2, Section 1.5.4
or Section 1.5.5 hereof) whose election by the Board of Directors or nomination
for election by Holdings' stockholders was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

#2

--------------------------------------------------------------------------------






1.5.4.    a merger or consolidation of Holdings with any other corporation,
other than a merger or consolidation that would result in the voting securities
of Holdings outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 70% of the combined voting power of the voting
securities of Holdings or such surviving entity outstanding immediately after
such merger or consolidation; or


1.5.5.    a sale or disposition by Holdings of all or substantially all of
Holdings' assets;


in any case, provided that such transaction satisfies the requirements of
Treasury Regulation Section 1.409A-3(i)(5)(v), (vi) or (vii).


1.6.    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and rulings issued thereunder.


1.7.    “Committee” means the Compensation Committee of the Board of Directors.


1.8.    “Eligible Employee” means an employee of the Company whose position is
at the Senior-Vice President level or above.


1.9.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and rulings issued thereunder.
    
1.10.    “Holdings” means Crown Holdings, Inc.


1.11.    “Joint & Survivor Annuity” means a benefit payable for the life of the
Participant, with 50% of such benefit continuing after the death of the
Participant for the remaining life of his surviving spouse.


1.12.    “Modified Accrued Benefit” means a Participant's Accrued Benefit,
modified by (i) disregarding the limitations imposed under Sections 401(a)(17)
and 415(b)(1)(A) of the Code and (ii) including the Participant's target bonus
compensation in the calculation of the Participant's Compensation (as such term
is defined in the Pension Plan and the Rider applicable to the Participant).


1.13.    “Normal Retirement Date” has the meaning set forth in the Pension Plan
and the Rider applicable to the Participant.


1.14.    “Pension Plan” means the Crown Cork & Seal Company, Inc. Pension Plan
or any successor plan.

#3

--------------------------------------------------------------------------------






1.15.    “Rider” has the meaning set forth in the Pension Plan.


1.16.    “Separation from Service” means a Participant's “separation from
service” (within the meaning of Section 409A of the Code) with the Company.


1.17.    “Supplemental Retirement Benefit” means the benefit a Participant is
entitled to receive under the Plan, as determined under Section 3.1.


ARTICLE II. PARTICIPATION.


2.1.    Participation. The Committee shall, in its sole discretion, select those
Eligible Employees who will be permitted to participate in the Plan (each, a
“Participant”). Each such Participant shall be notified in writing and his or
her name shall be set forth on Exhibit A attached hereto, which Exhibit A shall
be updated by the Committee from time to time.


ARTICLE III. SUPPLEMENTAL RETIREMENT BENEFIT.


3.1.    Supplemental Retirement Benefit. A Participant's “Supplemental
Retirement Benefit” means the difference between the Participant's Modified
Accrued Benefit and the Participant's Accrued Benefit, expressed in terms of a
single-life annuity effective as of the first day of the month next following
the Participant's Normal Retirement Date.


3.2.    Payment of Supplemental Retirement Benefit.


3.2.1.    Normal Form of Payment. Unless otherwise elected by the Participant in
accordance with Section 3.2.2, a Participant's Supplemental Retirement Benefit
shall be paid to the Participant in the form of a monthly single-life annuity,
beginning as of the first day of the month following the Participant's
Separation from Service (but no earlier than the Participant's 55th birthday)
and ending in the month including the Participant's death.


3.2.2.    Joint and Survivor Annuity. At any time prior to the date of a
Participant's Separation from Service, a Participant may elect, by delivering
written notice to the Company, to have the Participant's Supplemental Retirement
Benefit paid in the form of a Joint & Survivor Annuity, beginning as of the
first day of the month following the Participant's Separation from Service (but
no earlier than the Participant's 55th birthday). Such election shall become
irrevocable upon the Participant's Separation from Service. Such Joint &
Survivor Annuity shall be the equivalent actuarial value of the normal form of
Supplemental Retirement Benefit provided in Section 3.2.1, using the assumptions
set forth in Appendix A to Rider No. 1 of the Pension Plan.

#4

--------------------------------------------------------------------------------








3.2.3.    Distribution Upon Change in Control. Notwithstanding any provision of
the Plan to the contrary, in the event of a Change in Control, a Participant's
accrued Supplemental Retirement Benefit (including amounts in pay status) shall
be paid to the Participant (or, in the event the Participant dies prior to the
Change in Control and has elected to receive his Supplemental Retirement Benefit
in the form of a Joint & Survivor Annuity, to the Participant's surviving
spouse) in a cash lump sum as soon as administratively practicable but in no
event more than 10 business days after the Change in Control. In the event that
the person who is eligible to receive payment under this Section 3.2.3 dies
after a Change in Control but prior to distribution of his Supplemental
Retirement Benefit, the entire amount of such Supplemental Retirement Benefit,
as determined under this Section 3.2.3 shall be paid to his surviving spouse or
his estate, if there is no surviving spouse, as soon as administratively
practicable following such person's death. This lump sum payment shall equal the
Actuarial Equivalent present value of the Supplemental Retirement Benefit.


3.3.    Death Benefit. In the event that a married Participant dies while in the
employment of the Company, for purposes of determining the amount of benefits
payable under the Plan to the Participant's surviving spouse, if any, the
Participant shall be deemed to have (i) elected to receive payment of his
Supplemental Retirement Benefit in the form of a Joint & Survivor Annuity
(determined in accordance with Section 3.2.2) and (ii) incurred a Separation
from Service on the day immediately preceding the date of the Participant's
death. If a deceased Participant has attained age 55 at the time of his death,
the survivor benefit portion of his Supplemental Retirement Benefit shall begin
to be paid as of the first day of the month following the Participant's death.
In the event the Participant has not attained age 55, such benefit shall begin
to be paid as of the first day of the month following the date the Participant
would have attained age 55. In the event that a Participant dies while in the
employ of the Company and does not have a surviving spouse, then, except as
provided in Section 3.2.3, the Company shall have no further liability or
obligation under the Plan to the Participant or any person or entity claiming
rights through the Participant (including his estate).


3.4.    Adjustments for Early Retirement. In the event a Participant incurs a
Separation from Service prior to the Participant's Normal Retirement Date, the
Participant's Supplemental Retirement Benefit shall be adjusted in the same
manner that the Participant's Accrued Benefit under the Pension Plan would be
adjusted had such Participant elected to receive his Accrued Benefit under the
Pension Plan (i) in the same form that the Participant elected to receive his
Supplemental Retirement Benefit and (ii) commencing on the later of the first
day of the month next following his (a) Separation from Service or (b) 55th
birthday.


3.5.    Certain Required Payment Delays. Notwithstanding any other provision of
this Plan to the contrary, if a Participant is a "specified employee" within the
meaning of Section 409A of the Code and a payment provided for in this Plan
would be subject to additional tax under Section 409A of the Code if such
payment is paid within six months after the Participant's Separation from
Service, then such payment required under this Plan shall not be paid (or
commence) during the six-month period immediately following the Participant's
Separation from Service. In such an event, any payments that would otherwise
have been made during such six-month period and which would have incurred such
additional tax under Section 409A of the Code shall instead be paid to the
Participant in a lump-sum cash payment, with interest calculated at the six
month London Interbank Offered Rate (as in effect at the time of the
Participant's Separation from Service), on the first day of the seventh month
following the Participant's Separation from Service.

#5

--------------------------------------------------------------------------------






ARTICLE IV. VESTING.


4.1.    Vesting of Supplemental Retirement Benefit. Subject to Section 4.2, a
Participant's Supplemental Retirement Benefit shall become 100% vested: (i) if
while employed by the Company, the Participant (a) dies or (b) attains age 55
and is credited with 15 Years of Service, (ii) if while employed by the Company,
a Change in Control occurs or (iii) under such other circumstances as prescribed
by the Committee. If a Participant incurs a Separation from Service prior to
satisfying the criteria set forth in the preceding sentence, the Participant
shall forfeit his entire Supplemental Retirement Benefit.


4.2.    Forfeiture of Supplemental Retirement Benefit. Notwithstanding any other
provision of this Plan to the contrary, if a Participant incurs a Separation
from Service for Cause, then such Participant shall forfeit his Supplemental
Retirement Benefit and the Company shall have no obligations to the Participant
(or any person or entity claiming rights under the Participant) hereunder.


ARTICLE V. CONTRIBUTIONS.


5.1.    Contributions. In order to meet its obligations hereunder, the Company
may, in its sole discretion, contribute to a trust the funds necessary to
provide the benefits hereunder. The assets of any such trust shall remain
subject to the claims of the Company's general creditors. Notwithstanding the
foregoing, the Company's obligations hereunder shall constitute general,
unsecured obligations, payable solely out of its general assets, and no
Participant or other person shall have any right to specific assets. Title to
and beneficial ownership of any assets, whether cash or investments, that the
Company may set aside or earmark to meet its obligations hereunder, shall at all
times remain in the Company; provided that legal title to any assets placed in a
trust shall be in the trustee.

#6

--------------------------------------------------------------------------------






ARTICLE VI. ADMINISTRATION.


6.1.    Administration by the Committee. The Plan shall be administered by the
Committee. The Committee shall have the authority, responsibility and discretion
to (i) interpret and construe the Plan, (ii) select the Eligible Employees who
will be offered participation in the Plan, (iii) determine a Participant's
Accrued Benefit, Modified Accrued Benefit and Supplemental Retirement Benefit,
(iv) decide all questions arising under the Plan, including, without limitation,
questions of eligibility for participation, eligibility for benefits and the
time of the distribution thereof and (v) make all other determinations it deems
necessary for the administration of the Plan. The Committee shall have the
authority to deviate from the literal terms of the Plan to the extent the
Committee shall determine to be necessary or appropriate to operate the Plan in
compliance with the provisions of applicable law. All determinations made under
the Plan by the Committee in good faith shall be final, binding and conclusive
on all Participants, the Company and all other persons.
 
ARTICLE VII. AMENDMENT AND TERMINATION.


7.1.    Amendment. The Company reserves the right to amend the Plan at any time
and in any manner whatsoever; provided, however, that no such amendment shall
operate to reduce the benefit accrued under the Plan as of the date of such
amendment without the consent of the affected Participant.


7.2.    Termination. Continuance of the Plan is completely voluntary, and is not
assumed as a contractual obligation of the Company. The Company shall have the
right, at any time, prospectively to discontinue the Plan; provided, however,
that such termination shall not operate to reduce the benefit accrued under the
Plan as of such termination without the consent of the affected Participant.


ARTICLE VIII. CLAIMS PROCEDURE.


8.1.    General. Each Participant (and each person or entity claiming rights
under the Plan through such Participant) shall claim any benefit to which he or
she is entitled under the Plan by a written notification to the Committee. If a
claim is denied, it must be denied within a reasonable period of time, but not
in excess of 90 days following receipt of the claim by the Committee unless the
Committee determines that special circumstances require an extension of time for
processing the claim, in which case, the Committee shall provide the claimant
with written notice of extension prior to the termination of the initial 90 day
period and shall have an additional 90 days from the expiration of the initial
90 day period to decide such claim. Any such notice of extension shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render its decision. The Committee's decision with
respect to such claim shall be provided to the claimant in writing in a manner
calculated to be understood by the claimant, and if such claim is denied, shall
include (i) the specific reason for the denial, (ii) reference to the specific
Plan provisions on which the denial is based, (iii) a description of additional
information necessary for the claimant to present his claim, if any, and an
explanation of why such information is necessary, and (iv) an explanation of the
Plan's claim review procedures and the time limits applicable to such
procedures, including a statement of the claimant's right to bring a civil
action under Section 502 of ERISA following an adverse determination on review.

#7

--------------------------------------------------------------------------------






8.2.    Appeal Process. Following the denial of a claim, the claimant shall have
60 days to request, in writing, a review of the denial by the Committee, which
will provide a full and fair review. The claimant may review pertinent
documents, and may submit written comments, documents, records and other
information relating to the claim. In addition, upon request and free of charge,
the claimant shall be provided reasonable access to, and copies of, all
documents, records and other information relevant to the claim. The Committee's
decision on review must be given within 60 days after receipt of the request for
review unless the Committee determines that special circumstances require an
extension of time for processing the claim (such as a hearing), in which case,
written notice of the extension shall be provided to the claimant prior to the
expiration of the initial 60 day period and the Committee shall have an
additional 60 days from the expiration of the initial 60 day period to decide
such claim. Any such notice of extension shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render its decision. The Committee's review shall take into account
all comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Committee's decision
shall be provided to the claimant in writing in a manner calculated to be
understood by the claimant, and if such claim is denied, shall include (i)
specific reasons for the adverse determination, (ii) reference to the specific
Plan provisions on which the determination is based, (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim and (iv) a statement of the claimant's right to bring an action
under Section 502 of ERISA.


8.3.    Court Review. In order for the Committee to operate and administer the
claims procedures in a timely and efficient manner, any claimant whose appeal
with respect to a claim for benefits has been denied and who desires to begin a
legal action with respect to such claim, must begin such action in a court of
competent jurisdiction within 90 days after receipt of notification of such
denial, and shall not be permitted to introduce any new facts or legal theories
that were not presented during the claim review process. Failure to file such
action by the prescribed time shall result in the permanent denial of such
claim.

#8

--------------------------------------------------------------------------------






ARTICLE IX. MISCELLANEOUS.


9.1.    Non-alienation. The right of a Participant or any other person to the
payment of any benefit hereunder shall not be assigned, transferred, pledged or
encumbered.


9.2.    Tax Withholding. Participants shall be responsible to make appropriate
provision for all taxes required to be withheld in connection with participation
in the Plan and receipt of any benefits hereunder. Such responsibility shall
extend to all applicable Federal, state, local or foreign withholding taxes. The
Company may, in its sole discretion, satisfy any such tax withholding obligation
by withholding any payroll or other amounts otherwise due a Participant.


9.3.    No Employment Contract. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the Company
or any of its affiliates in any capacity.


9.4.    Succession. The Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participants and their heirs,
executors, administrators and legal representatives. The Plan shall be
assignable at the discretion of the Company, provided that any assignee assumes
all of the obligations of the Company hereunder.


9.5.    Gender and Number. For purposes of the Plan, the singular shall include
the plural and the masculine shall include the feminine, and vice versa.


9.6.    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania (without regard to its
choice of law provisions), except to the extent superseded by federal law.


9.7.    409A Compliance. The Plan is intended to comply with Code Section 409A
and the Committee shall interpret, apply and administer the Plan in the least
restrictive manner necessary to comply therewith and without resulting in any
increase in the amounts owed hereunder by the Company.






*    *    *    *    *

#9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused the Plan to be executed effective as
of the date first above written.
CROWN CORK & SEAL COMPANY, INC.
By: /S/ Timothy J. Donahue
                            
Name: Timothy J. Donahue
                            
Title: Executive Vice President
& Chief Financial Officer





#10